Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-6, 8, 11-13, 15, and 18-20 were previously pending. As per the following Examiner’s Amendment, claims 1, 4-6, 8, 11-13, 15, and 18-20 are currently allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pooya  Shoghi on 4/11/22.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1.	(Currently Amended) A computer-implemented method comprising:
training, by one or more processors, a plurality of micropopulation machine learning models using machine learning, wherein the plurality of micropopulation machine learning models comprise one or more first micropopulation machine learning models and one or more second micropopulation machine learning models, and wherein each micropopulation machine learning model of the plurality of micropopulation machine learning models is independently initialized and independently trained; 
receiving, by the one or more processors, health-related data associated with a user;
generating, by the one or more processors, a first feature set comprising one or more first features from the health-related data as input for the one or more first micropopulation machine learning models
generating, by the one or more processors, a second feature set comprising one or more second features from the health-related data as input for the one or more second micropopulation machine learning models
providing, by the one or more processors, the first feature set as input to the one or more first micropopulation machine learning models of the artificial intelligence engine;
generating, by the one or more processors and using the one or more first micropopulation machine learning models of the artificial intelligence engine, a first predicted micropopulation risk score for the user, wherein the first micropopulation risk score indicates a likelihood that the user is at risk for the first condition, the first illness, or the first disease;
providing, by the one or more processors, the second feature set as input to the one or more second micropopulation machine learning models of the artificial intelligence engine;
generating, by the one or more processors and using the one or more second micropopulation machine learning models of the artificial intelligence engine, a second predicted micropopulation risk score for the user, wherein the second micropopulation risk score indicates a likelihood that the user is at risk for the second condition, the second illness, or the second disease;
providing, by the one or more processors, the first predicted risk score and the second predicted risk score to a combining layer of the artificial intelligence engine, wherein the combining layer comprises a composite machine learning model trained using machine learning;
generating, by the one or more processors and using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score; 
determining whether the predicted composite risk score for the user satisfies a composite risk score threshold; and
responsive to determining that the predicted composite risk score for the user satisfies the composite risk score threshold:
accessing a user profile for the user,
automatically providing a notification to the user based at least in part on the user’s notifications preferences stored in the user profile, wherein the notification comprises a uniform resource identifier (URI) from which a mobile app can be accessed to download, and
responsive to the user downloading the mobile app, providing access to a dynamic content library associated with at least one of a first feature associated with the first predicted micropopulation risk score, a second feature associated with the second predicted micropopulation risk score, or a composite risk score feature associated with the predicted composite risk score.

Claim 8 has been amended as follows:
8.	(Currently Amended) A computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, the computer program instructions when executed by a processor, cause the processor to:
train a plurality of micropopulation machine learning models using machine learning, wherein the plurality of micropopulation machine learning models comprise one or more first micropopulation machine learning models and one or more second micropopulation machine learning models, and wherein each micropopulation machine learning model of the plurality of micropopulation machine learning models is independently initialized and independently trained;
receive health-related data associated with a user;
generate a first feature set comprising one or more first features from the health-related data as input for the one or more first micropopulation machine learning models
generate a second feature set comprising one or more second features from the health-related data as input for the one or more second micropopulation machine learning models
provide the first feature set as input to the one or more first micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more first micropopulation machine learning models of the artificial intelligence engine, a first predicted micropopulation risk score for the user, wherein the first micropopulation risk score indicates a likelihood that the user is at risk for the first condition, the first illness, or the first disease;
provide the second feature set as input to the one or more second micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more second micropopulation machine learning models of the artificial intelligence engine, a second predicted micropopulation risk score for the user, wherein the second micropopulation risk score indicates a likelihood that the user is at risk for the second condition, the second illness, or the second disease;
provide the first predicted risk score and the second predicted risk score to a combining layer of the artificial intelligence engine, wherein the combining layer comprises a composite machine learning model trained using machine learning;
generate, using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score; 
determine whether the predicted composite risk score for the user satisfies a composite risk score threshold; and
responsive to determining that the predicted composite risk score for the user satisfies the composite risk score threshold:
access a user profile for the user,
automatically provide a notification to the user based at least in part on the user’s notifications preferences stored in the user profile, wherein the notification comprises a uniform resource identifier (URI) from which a mobile app can be accessed to download, and
responsive to the user downloading the mobile app, provide access to a dynamic content library associated with at least one of a first feature associated with the first predicted micropopulation risk score, a second feature associated with the second predicted micropopulation risk score, or a composite risk score feature associated with the predicted composite risk score.

Claim 15 has been amended as follows:
15.	(Currently Amended) A computing system comprising a non-transitory computer readable storage medium and one or more processors, the computing system configured to:
train a plurality of micropopulation machine learning models using machine learning, wherein the plurality of micropopulation machine learning models comprise one or more first micropopulation machine learning models and one or more second micropopulation machine learning models, and wherein each micropopulation machine learning model of the plurality of micropopulation machine learning models is independently initialized and independently trained; 
receive health-related data associated with a user;
generate a first feature set comprising one or more first features from the health-related data as input for the one or more first micropopulation machine learning models
generate a second feature set comprising one or more second features from the health-related data as input for the one or more second micropopulation machine learning models
provide the first feature set as input to the one or more first micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more first micropopulation machine learning models of the artificial intelligence engine, a first predicted micropopulation risk score for the user, wherein the first micropopulation risk score indicates a likelihood that the user is at risk for the first condition, the first illness, or the first disease;
provide the second feature set as input to the one or more second micropopulation machine learning models of the artificial intelligence engine;
generate, using the one or more second micropopulation machine learning models of the artificial intelligence engine, a second predicted micropopulation risk score for the user, wherein the second micropopulation risk score indicates a likelihood that the user is at risk for the second condition, the second illness, or the second disease;
provide the first predicted risk score and the second predicted risk score to a combining layer of the artificial intelligence engine, wherein the combining layer comprises a composite machine learning model trained using machine learning;
generate, using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score; 
determine whether the predicted composite risk score for the user satisfies a composite risk score threshold; and
responsive to determining that the predicted composite risk score for the user satisfies the composite risk score threshold: 
access a user profile for the user,
automatically provide a notification to the user based at least in part on the user’s notifications preferences stored in the user profile, wherein the notification comprises a uniform resource identifier (URI) from which a mobile app can be accessed to download, and
responsive to the user downloading the mobile app, provide access to a dynamic content library associated with at least one of a first feature associated with the first predicted micropopulation risk score, a second feature associated with the second predicted micropopulation risk score, or a composite risk score feature associated with the predicted composite risk score.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
With regards to 35 USC 101, claims 1, 4-6, 8, 11-13, 15, and 18-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Response dated 3/9/22.
Although Examiner asserts that the present invention could properly be interpreted as being directed towards the abstract idea of a method of organizing human activities (e.g., a mental process a neurologist should follow when testing a patient, e.g., see MPEP 2106.04(a)(2)), the present invention nonetheless includes additional elements that integrate any purported abstract ideas into a practical application. Specifically, as recited in [0047] of Applicant’s originally filed Specification and as explained in the response filed 3/9/22 on pp. 11-13, the present invention recites improvements over conventional systems by increasing predictive accuracy which leads to higher training speed of corresponding machine learning framework. As presently claimed in the Examiner Amendment this training process of the machine learning algorithms being independently initialized provides sufficient nexus to the alleged improvement (i.e., the increased predictive accuracy and thereby training speed) to the actual claim language. Hence, the present claim language integrates the abstract idea into a practical application because it represents improvements to the technical field of machine learning systems.
Regarding 35 USC 102/103, the following represents the closest prior art references to the present claims, as well as reasons explaining why the present claims are distinguished from the closest prior art references:
US 10,741,285 B2 to Moturu et al (hereinafter Moturu) teaches a method and system for facilitating improvement of a user condition including automatically communicating with a user to provide a notification including risk of a condition based on a first population model and a second population model as discussed in the Office Action mailed 9/11/20 (hereinafter Office Action). At a minimum Moturu does not teach generating, by the one or more processors and using the combining layer of the artificial intelligence engine, a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score; determining whether the predicted composite risk score for the user satisfies a composite risk score threshold.
US 2017/0147775 A1 Ohnemus et al (hereinafter “Ohnemus”) teaches a method and system for computing a health score of a user based on received parameters as discussed in the Office Action. While Ohnemus makes mention of the phrase composite, Ohnemus does not teach or suggest a predicted composite risk score for the user based at least in part on the first micropopulation risk score and the second micropopulation risk score as argued in the response to office action received 12/11/2020 and found persuasive in the office action mailed 4/2/21.
In view of the foregoing, claims 1, 4-6, 8, 11-13, 15, and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686